UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                                  -X
LISHAN WANG,
                                                                                  MEMORANDUM & ORDER
                                   Plaintiff,
                                                                                    09-CV-3236(NGG)(SMG)
                 -against-

KINGSBROOK JEWISH MEDICAL CENTER,

                                   Defendant.
                                                                  X
NICHOLAS G. GARAUFIS,United States District Judge.

        Before he was fired in 2008,Plaintiff Lishan Wang worked as a medical resident for

Defendant Kingsbrook Jewish Medical Center. (Compl.(Dkt. 1)                     10, 40.) After he was fired,

he initiated this action, claiming that his termination was motivated by bias against people of

Chinese descent or origin and against people perceived as being mentally ill. (See id.                    13-40.)

In particular. Plaintiff alleges that he was fired following a "heated discussion" with his chief

resident and direct supervisor. Dr. Vajinder Toor, in which Toor "accus[ed][Plaintiff] of

ignoring pages and calls from hospital staff while on duty" and "accused [Plaintiff] of

threatening [Toor's] safety." Qd.         36-37;^id.          38-40.)

        On April 26,2010, while this case was pending before Judge John Gleeson,^ Plaintiff

drove to Toor's home in Connecticut,fatally shot Toor, and fired shots at Toor's pregnant wife.

(See Apr. 26,2010 Police Report("Police Report")(Dkt. 87-3) at 4-9; June 9,2017 Plea Hr'g

Tr.("Plea Hr'g Tr.")(Dkt. 98-10)at 9:13-12:19; Sept. 22, 2017 Sentencing Hr'g Tr.

("Sentencing Tr.")(Dkt. 98-11)at 8:17-18:22.) This case was stayed pending the resolution of

the criminal case against Plaintiffin Connecticut state court. (May 6,2010 Min. Entry; Apr. 28,




^ Judge Gleeson resigned in 2016, and this case was reassigned to the undersigned. (Mar. 10, 2016 Order
Reassigning Case.)

                                                       1
2011 Min. Entry; Nov. 16, 2012 Order; Dec. 1,2014 Order; Apr. 2,2015 Order.) Plaintiff

ultimately pleaded nolo contendere to first-degree manslaughter with a firearm and other charges

(Plea Hr'g Tr. at 30:7-31:1) and was sentenced to 32 years in prison(Sentencing Tr. at 35:4-7).

       Notwithstanding his plea and current incarceration, and now proceeding pro se. Plaintiff

wishes to continue litigating this case. (PI. Mar. 12,2018 Ltr.(Dkt. 82) at 1; PI. Resp. in Opp'n

to Mot. to Dismiss("Opp'n")(Dkt. 98-14)at 1.) Defendant now moves to dismiss Plaintiff's

complaint with prejudice under the court's inherent authority to sanction abusive litigation

tactics—^namely,"the heinous killing ofan essential defense witness during the pendency ofthe

litigation." (Def. Mem.in Supp. of Mot. to Dismiss(Dkt. 98-1)at 1 ("Mem.");^Def. Mot. to

Dismiss("Mot.")(Dkt. 98).) Defendant's motion is GRANTED for the following reasons.

I.     BACKGROUND


       A.      Plaintifrs Allegations

       Plaintiff began as a first-year medical resident in Defendant's Internal Medicine

residency program on July 1,2006. (Compl. K 13.) He alleges that he experienced hostile

treatment at the hands of his supervisors, other doctors, and hospital staff over the next two

years, culminating in his termination on July 25,2008. (Id      15-40.) He identifies Toor as one

ofthe persons primarily responsible for the hostile treatment. Specifically, he alleges that Toor

Toor:(i)"single[d] out two Chinese residents and humiliate[d] them verbally in front of all the

other residents during a morning conference"(id ^ 20);(ii) inappropriately interfered in a

medical examination ofPlaintiff after Plaintiff complained that he felt ill(id    29-31);(iii)

unfairly accused Plaintiff ofignoring calls and pages from hospital staff while on duty(id ^ 36);

and (iv) unfairly accused Plaintiff ofthreatening Toor's safety during a heated discussion, which

resulted in Plaintiff being suspended and ultimately terminated(id 137- 40). After his
termination. Plaintiff brought this action on July 28,2009. (Compl.) He raises claims under

42 U.S.C. § 1981; Title VII ofthe Civil Rights Act of 1964("Title VII"), 42 U.S.C. § 2000(e)^

seq.; the Americans with Disabilities Act of 1990,42 U.S.C. § 12101 et seq.; and various state

and municipal laws. (Compl.      41-89.)

       B.      Criminal Case Against Plaintiff

        On April 26,2010,Plaintiff drove to Toor's home in Coimecticut, fatally shot Toor, and

fired shots at Toor's pregnant wife. (See Police Report at 4-9; Plea Hr'g Tr. at 9:13-12:19;

Sentencing Tr. at 8:17-18:22.) Plaintiff was immediately arrested and charged in Coimecticut

state court with Toor's murder, the attempted murder of Toor's wife, and several other offenses.

(See Police Report at 4-9.) In a search ofPlaintiffs vehicle, the police foimd three handgims,

over 1,000 rounds of ammunition, Toor's photo, printouts with the names oftwo other

Kingsbrook employees identified in the complaint in this case, and a letter that Plaintiff had

submitted to Magistrate Judge Steven M. Gold regarding this case. (Id. at 7-8; Apr. 20,2011

Hr'g Tr.(Dkt. 98-8) at 108:12-119:8.) Judge Gold stayed this case pending the resolution of

Plaintififs criminal case. (May 6, 2010 Min. Entry; Apr. 28,2011 Min. Entry; Nov. 16,2012

Order; Dec. 1, 2014 Order; Apr. 2,2015 Order.)

       On April 20 and April 25, 2011, Judge Roland Fasano, who oversaw Plaintiffs criminal

case at the time, held a probable cause hearing. (Apr. 20,2011 Hr'g Tr.; Apr. 25,2011 Hr'g Tr.

(Dkt. 98-9).) After Plaintiff and the State of Connecticut presented evidence and made

arguments, Judge Fasano found that there was probable cause to believe Plaintiff had murdered

Toor. (Apr. 25,2011 Hr'g Tr. at 31:4-32:8.) After six years of extensive motion practice (see

Plea Hr'g Tr. at 5:13-6:27), Plaintiff entered a plea ofnolo contendere to manslaughter with a
fireann and several other charges on June 9, 2017 before Judge Patrick J. Clifford (id at 30:7-

31:1).

         At Plaintiffs sentencing hearing on September 22,2017, after Plaintiff addressed the

court. Judge Clifford stated the following:

                The crime occurred April 26 of 2010, we're, what, seven and a half
                years later and it's been a very frustrating, torturous case for me and
                the lawyers and I'm sure yourself. But, if it was fhistrating for me,
                what it must have been for this victim's family on a case where the
                guilt, with all due respect, was overwhelming, overwhelming guilt.


                [YJou're a disturbed person, that's probably what led to your
                termination, because what you've exhibited before me,if you were
                doing that in your residency to become a doctor or as a doctor,
                certainly in a so-called respectable career, I could see why they let
                you go.

                But then once you're terminated and your mental instability and
                your inability to accept it, turned into revenge. You're still talking
                today about being improperly terminated. You killed somebody.
                People lose their jobs, okay. You lost. It doesn't mean you go out
                and you kill somebody and maybe lead to two other people you're
                going to attempt to kill.

                You've shown no remorse, even in your own statements, even what
                you had your lawyer address today, yeah, I don't see any remorse
                for this poor family.

                This was a premeditated, cowardly killing ofa defenseless,innocent
                person, a medical doctor heading out to go to work, with his wife
                being shot at; that's what this was, senseless, heinous, there aren't
                enough words to cover what you've done.

                And maybe I've been holding this up for the last five years or so
                since I've been dealing with you, but I can't muster up any mercy or
                compassion for you Mr. Wang. You've shattered a good family
                who's going to suffer and are suffering for the rest oftheir life.

(Sentencing Tr. at 29:16-29:19; 32:5-26.) Judge Clifford then sentenced Plaintiffto 32 years in

prison. (Id, at 35:4-7.)
         After his sentencing hearing, Plaintiffinformed this court that he wanted to proceed with

this case. (PL Feb. 20,2018 Letter (Dkt. 80).) Defendant then submitted the instant motion.

(Mot.)

n.       LEGAL STANDARD

         Federal courts have an "inherent power to levy sanctions in response to abusive litigation

practices." DT.C Mpmt. Com, v. Town of Hvde Park. 163 F.3d 124,135(2dCir. 1998)(citation

omitted). This inherent power derives from the "sage acknowledgment that courts are 'vested,

by their very creation, with power to impose silence, respect, and decorum,in their presence, and

submission to their lawful mandates.'" Id. at 136(quoting Chambers v. NASCO,Inc., 501 U.S.

32,43(1991)). The court's inherent authority "reaches both conduct before the court and that

beyond the court's confines." Chambers. 501 U.S. at 44.

         "Outright dismissal ofa lawsuit is within the court's discretion." West v. Goodvear Tire

& Rubber Co.. 167 F.3d 776,779(2d Cir. 1999)(alterations adopted)(quoting Chambers.501

U.S. at 45). "Dismissal is appropriate ifthere is a showing of willfulness, bad faith, or fault on

the part ofthe sanctioned party." Id. "However, because dismissal is a drastic remedy, it should

be imposed only in extreme circumstances, usually after consideration of altemative, less drastic

sanctions." Id (citations and quotation marks omitted);      Koehl v. Bernstein. 740 F.3d 860,

862(2d Cir. 2014)(per curiam)(stating that dismissal with prejudice is a "harsh remedy to be

used only in extreme situations"(citation omitted)). "When a litigant is pro se. there is an even

greater degree of solicitude to be granted that litigant." Jenkins v. Charles. No. 13-CV-3405

(DLC),2018 WL 626340, at *5(S.D.N.Y. Jan. 30,2018)fciting Koehl. 740 F.3d at 862).
m.      DISCUSSION


        The court agrees with Defendant that, although dismissal with prejudice is "reserved for

extreme circumstances, one cannot imagine a more extreme circumstance than the one presented

here." (Mem. at 7.) The evidence overwhelmingly indicates that Plaintiff killed Toor, an

essential defense witness in this case, after commencing this action and as revenge for the events

underlying Plaintiffs allegations. Courts in this circuit have frequently exercised their inherent

power to dismiss cases with prejudice for far less heinous conduct. See, e.g., Jenkins,2018 WL

626340, at *4(dismissing case with prejudice as sanction for plaintiffs use of offensive,

abusive, and insulting language toward the Court); Koehl v. Bernstein, No. lO-CV-3808(SHS)

(GWG),2012 WL 2135382, at *8(S.D.N.Y. June 13,2012)(same), R&R adopted, 2012 WL

3264543 (S.D.N.Y. Aug. 10, 2012), affd, 740 F.3d 860(2d Cir. 2014); Belletv. Citv of Buffalo.

No. 03-CV-00027,2011 WL 6934824, at *3(W.D.N.Y. Dec. 30,2011)(same); see also

Shangold v. Walt Disnev Co., 275 F. App'x 72, 73-74(2d Cir. 2008)(affirming district court's

dismissal of complaint as a sanction pursuant to its inherent powers where the plaintiffs made

"repeated false statements" to the court"m order to bolster their claims"). Plaintiff seeks to

distinguish those cases because, unlike the plaintiffs therein, he has not disrespected this court in

particular. (Opp'n at 3.) But the relevant standard is whether "there is a showing of willfulness,

bad faith, or fault on the part ofthe sanctioned party." West, 167 F.3d at 779(2d Cir. 1999)

(citation omitted). Killing a key defense witness constitutes bad faith.

       Plaintiffs plea ofnolo contendere in his criminal case—^rather than guilty—does not

deter the court from dismissing this case. In the court's view. Federal Rule ofEvidence 410—

which states that evidence of a nolo contendere plea is not,"in any civil or criminal proceeding,

admissible against the defendant who made the plea," Fed. R. Evid. 410(a)—does not bar the use
ofsuch a plea by a civil defendant seeking to dismiss a case because the civil plaintiff was

charged with killing a key defense witness. As the Tenth Circuit has stated.

                 There are two primary reasons behind holding nolo pleas
                 inadmissible, and neither rationale would be furthered by
                 [preventing an employer-defendant from using such a plea to show
                 why it fired a plaintiff-employee.] First, although a plea of nolo
                 contendere has the same legal effect as a guilty plea, it is not
                 a factual admission to the underlying crime. A defendant who
                 otherwise would plead guilty may choose to take a nolo plea to
                 prevent the plea from being used as an admission in a subsequent
                 civil action. A second reason for the exclusion of nolo pleas is a
                 desire to encourage compromise resolution of criminal cases. Both
                  ofthese reasons assume a situation in which the criminal defendant
                 is being sued in a later civil action, and the plea is offered as proof
                  of guilt.

Rose V. Unirnval Goodrich Tire Co.. 219 F.3d 1216, 1220(10th Cir. 2000)(alterations adopted)

(citations and quotation marks omitted). Neither ofthe two primary reasons behind Rule 410

support exclusion ofPlaintiffs nolo contendere plea here. Similarly, courts sometimes permit

civil defendants to use a civil plaintiffs nolo contendere plea as evidence against claims because,

in such a situation,"use ofthe [] plea is not 'against the defendant' within the meaning ofFed. R.

Evid. 410," but rather,"'for' the benefit ofthe 'new' civil defendants.'"^ Id.(quoting Walker v.

Schaeffer. 854 F.2d 138, 143 (6th Cir. 1988)); Walker. 854 F.2d at 143("We fmd a material

difference between using the nolo contendere plea to subject a former criminal defendant to

subsequent civil or criminal liability and using the plea as a defense against those submitting a

plea interpreted to be an admission which would preclude liability."); Behm v. Campbell. 925

So. 2d 1070,1075 (Fla. Dist. Ct. App. 2006)("It does not appear to us that [Florida's analogue to

Rule 410] was intended to shield a defendant from his own actions in entering a no contest plea

in a criminal setting and then repudiating that declaration in a civil setting"); USX Corp. v. Penn


^ The Second Circuit does not appear to have ruled on whether civil defendants may use plaintiffs' no contendere
pleas as evidence.
Cent. Corp., 738 N.E.2d 13,19(Ohio Ct. App. 2000)(stating that Ohio's Rule 410 analogue

does not prohibit the use ofa no-contest plea "as a defense against a claim by a former criminal

defendant"), cause dismissed sub nom. USX Corp. v. Perm Cent. Corp., 736 N.E.2d 24(Ohio

2000); Delong v. State ex rel. Oklahoma Dep't ofPub. Safety. 956 P.2d 937, 938 (Okla. Ct. App.

1998)(observing that the purpose of Oklahoma's Rule 410 analogue is to "proscribe 'offensive'

use ofa Fnolo contendere] plea...,not to proscribe 'defensive' use ofthe admission against the

criminal defendant in a case where the criminal defendant sought to recover damages....").

But cf. Sharif v. Picone, 740 F.3d 263, 269(holding that a nolo contendere plea cannot be used

as evidence against an excessive-force claim because such a claim can stand without challenging

any element ofthe plaintiffs criminal conviction). Ifthere is ever a case where a court should

consider a nolo contendere plea, it is one where the civil plaintiff entered such a plea in

connection with charges that he killed a key defense witness as revenge for the events underlying

his allegations.

       In any event,the court need not rely on Plaintiffs nolo contendere plea in exercising its

inherent authority to dismiss his claim. There are independent bases for concluding that Plaintiff

likely killed Toor. Judge Fasano foimd, after an adversarial hearing, that there was probable

cause to believe Plaintiff was guilty. (Apr. 25,2011 Hr'g Tr. at 31:4-32:8) Judge Clifford

observed at Plaintiffs sentencing hearing that the evidence of his guilt was "overwhehnmg."

(Sentencing Hr'g Tr. at 29:18-19.) Moreover,Plaintiff does not appear to deny in his briefing

that he killed Toor. Instead, he characterizes his nolo contendere plea as his effort to "tak[e] his

proper share ofresponsibility" for his actions and states that his termination "triggered a domino

of events which ended at the death of Dr. Toor." (Opp'n at 1.) While Plaintiff also claims that

his plea was made under the influence offorced medication(Opp'n at 1), Judge Clifford found
that Plaintiff entered his plea voluntarily after questioning him and his counsel thoroughly about

his medication and whether he understood the ramifications of his plea(Plea Hr'g Tr. 15:20-

31:1).

         Plaintiff does not propose, and the court is not aware of, any "alternative, less drastic"

sanctions that may be appropriate in a situation where a civil plaintiff killed a key defense

witness as revenge for the events underlying his allegations. West 167 F.3d at 779("[B]ecause

dismissal is a drastic remedy,it should be imposed only in extreme circumstances, usually after

consideration ofaltemative, less drastic sanctions."(citations and quotation marks omitted)).

Therefore, dismissal ofthis case with prejudice is appropriate. Id

IV.      CONCLUSION


         Defendant's(Dkt. 98)motion to dismiss Plaintiffs complaint with prejudice under the

court's inherent authority to sanction abusive litigation tactics is GRANTED.

         SO ORDERED.

                                                                        s/Nicholas G. Garaufis
Dated: Brooklyn,New York                                                ICHOLAS G. GARAuMs
                                                                       NICHOLAS
         March 3_|_, 2019                                              United States District Judge
